DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Formal Matters
Applicant’s amendments and arguments in the reply filed on September 06, 2022 are acknowledged and have been fully considered. Claims 1-4 and 6-19 are pending.  Claims 1-4 and 6-19 are under consideration in the instant office action. Claims 5 and 20 are canceled. Applicant’s amendments and arguments did not overcome the rejections of record for reasons set forth in the previous office action and herein below. Applicant amended claims 1 and 14 wherein a plurality of cells are encapsulated within the hydrogel and mechanical stimulation of the hydrogel enhances cell proliferation and differentiation.
Information Disclosure Statement
The information disclosure statement (IDSs) submitted on December 07, 2022 and September 16, 2022  are noted and the submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. Signed copies are attached.
Withdrawn Objections/Rejections
Rejections and/or objections not reiterated from the previous office actions are hereby withdrawn as are those rejections and/or objections expressly stated to be withdrawn. 
Rejections Maintained
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Note: The claims are examined only with respect to the elected species wherein oxidized alginate as the first polymer, methacrylated gelatin as the second polymer, calcium sulfate as the first agent, and 2-hyroxy-4 -(2-hydroxyethoxyl)-2-methylpropiophenone as the second agent.
Claims 1-4 and 6-19 remain rejected under 35 U.S.C. 103 as being unpatentable over Kadri et al. (RSC Adv., 2016, 6, 27879–27884, newly cited), Lee et al. (Prog Polym Sci. 2012 January; 37(1): 106–126, previously cited), and Alsberg et al. (US 2016/0008475, previously cited)

Applicant Claims
Applicant claims a composition.
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Kadri et al. teach the preparation of alginate/methacrylated gelatin (GelMA) hybrid hydrogels functionalized with nanoliposomes encapsulating curcumin. Physicochemical properties of the polymer solutions and resulting hydrogels were studied. The engineered systems showed great rheological and swelling properties. The release behavior of curcumin-loaded nanoliposomes demonstrated their suitability as a drug delivery system. These novel biomaterial systems could be an excellent candidate for tissue engineering applications (see abstract). Hydrogels are three-dimensional polymeric networks with the capability of immobilizing high amounts of water or aqueous solutions. These biomaterials possess interesting characteristics like mechanical flexibility and softness, the ability to transport small compounds and molecules, ease of functionalization, biocompatibility, and facile controllability of their microstructure (see introduction). Gelatin is a denatured form of collagen, which is cytocompatible and possesses bioactive sequences such as Arg-Gly-Asp (RGD). GelMA is a gelatin derivative produced by the substitution of the free amino groups with methacrylate anhydride. It is photocrosslinkable and has been widely used for various tissue engineering applications. It has been shown that the preparation of interpenetrative polymer networks (IPN) of alginate and gelatin-based materials allows the fabrication of sophisticated architectures with tunable mechanical characteristics and excellent cellular response. Full IPN hydrogels were also prepared by mixing the two polymers followed by alginate gelation with divalent cations and gelatin chemical reticulation using crosslinking agent such as carbodiimide (see introduction page 27879-27880). Moreover, composite materials were also synthetized by improving the chemical affinity of alginate to gelatin by chemical oxidation of the polysaccharide (see introduction page 27880).
Kadri et al. in the supporting material teach in the hydrogel preparation section Alginate hydrogel was synthetized by pouring 2mL of the solution slowly on 5 mL of calcium 80 chloride solution (2% m/v) in petri dishes. The obtained hydrogel was incubated into the CaCl2 for 24 h at 4 °C in order to complete the reticulation process and then washed with distilled water before use. GelMA Hydrogel is prepared GelMA was crosslinked after poured on a specific mold with the controlled dimensions and then exposed to UV light (360-480 nm) for 240 s. The PI absorbs the UV light and transform the solution onto gel. The obtained hydrogel was then washed with distilled water before use. Kadri et al. then further teach for preparation of Alginate/GelMA IPN hydrogel the crosslinking process occurs in two stages. First, 2 mL of the mixture was poured on 5 mL of CaCl2 solution (2%, m/v) in order to allow alginate cross-linking then the obtained semi IPN was exposed to UV light for 240 s to allow the free radicals photopolymerization of the GelMA. The final hydrogel was then rinsed with PBS to remove the excess of CaCl2.
With regard to the elasticity recitation and the IPN structured hydrogel being cytocompatible, and, upon degradation, produce substantially non-toxic products, since Kadri et al. meet the elected macromers and make substantially identical interpenetrating polymer network (IPN) both macromers would necessarily maintain their elasticity and also would necessarily have the same or substantially identical recited properties."[I]nherency may supply a missing claim limitation in an obviousness analysis." PAR, 773 F.3d at 1194-1195 ; see also Endo Pharms. Sols., Inc. v. Custopharm Inc., 894 F.3d 1374 , 1381 , 127 U.S.P.Q.2D (BNA) 1409 (Fed. Cir. 2018) ("An inherent characteristic of a formulation can be part of the prior art in an obviousness analysis even if the inherent characteristic was unrecognized or unappreciated by a skilled artisan."). It is long settled that in the context of obviousness, the "mere recitation of a newly discovered function or property, inherently possessed by things in the prior art, does not distinguish a claim drawn to those things from the prior art." In re Oelrich, 666 F.2d 578 , 581 (C.C.P.A. 1981). The Supreme Court explained long ago that "[i]t is not invention to perceive that the product which others had discovered had qualities they failed to detect." Gen. Elec. Co. v. Jewel Incandescent Lamp Co., 326 U.S. 242 , 249 , 66 S. Ct. 81 , 90 L. Ed. 43 , 1946 Dec. Comm'r Pat. 611 (1945). We too have previously explained that "an obvious formulation cannot become nonobvious simply by administering it to a patient and claiming the resulting serum concentrations," because "[t]o hold otherwise would allow any formulation—no matter how obvious—to become patentable merely by testing and claiming an inherent property." Santarus, Inc. v. Par Pharm., Inc., 694 F.3d 1344 , 1354 (Fed. Cir. 2012). In In re Kao, we found that the claimed controlled-release oxymorphone formulation was obvious because an inherent pharmacokinetic property of oxymorphone that was present in controlled-release oxymorphone "add[ed] nothing of patentable consequence." In re Huai-Hung Kao, 639 F.3d 1057 , 1070 , 98 U.S.P.Q.2D (BNA) 1799 (Fed. Cir. 2011). In In re Kubin, we found an inherent property obvious, explaining that "[e]ven if no prior art of record explicitly discusses the [limitation], the . . . application itself instructs that [the limitation] is not an additional requirement imposed by the claims on the [claimed protein], but rather a property necessarily present in [the claimed protein]." In re Kubin, 561 F.3d 1351 , 1357 , 90 U.S.P.Q.2D (BNA) 1417 (Fed. Cir. 2009). Our predecessor court similarly concluded that it "is not the law" that "a structure suggested by the prior art, and, hence, potentially in the possession of the public, is patentable . . . because it also possesses an [i]nherent, but hitherto unknown, function which [the patentees] claim to have discovered." In re [*1191] Wiseman, 596 F.2d 1019 , 1023 (C.C.P.A. 1979). Inherency, however, is a "high standard," that is "carefully circumscribed in the context of obviousness." PAR, 773 F.3d at 1195 . Inherency "may not be established by probabilities or possibilities," and "[t]he mere fact that a certain thing may result from a given set of circumstances is not sufficient." Oelrich, 666 F.2d at 581 (emphasis added) (quoting Hansgirg v. Kemmer, 102 F.2d 212 , 214 , 26 C.C.P.A. 937 , 1939 Dec. Comm'r Pat. 327 (C.C.P.A. 1939); see also In re Rijckaert, 9 F.3d 1531 , 1533-1534 (Fed. Cir. 1993). Rather, inherency renders a claimed limitation obvious only if the limitation is "necessarily present," or is "the natural result of the combination of elements explicitly disclosed by the prior art." PAR, 773 F.3d at 119511 -96; see also Alcon Research, Ltd. v. Apotex Inc., 687 F.3d 1362 , 1369 (Fed. Cir. 2012) (relying on inherency where the claims recited "a property that is necessarily present" in the prior art). "If . . . the disclosure is sufficient to show that the natural result flowing from the operation as taught would result in the performance of the questioned function, it seems to be well settled that the disclosure should be regarded as sufficient" to render the function inherent. Oelrich, 666 F.2d at 581 (quoting Hansgirg v. Kemmer, 102 F.2d 212 , 214 , 26 C.C.P.A. 937 , 1939 Dec. Comm'r Pat. 327 (C.C.P.A. 1939)). On appeal, Persion contends that the district court erred in applying the inherency doctrine in its obviousness analysis because Devane does not teach administering its hydrocodone-only formulation to patients with mild or moderate hepatic impairment. Thus, Persion asserts, "'the natural result flowing from the operation as taught' in Devane cannot be the claimed [pharmacokinetic] values for [hepatically impaired] patients." Appellant's Br. 37 (quoting Oelrich, 666 F.2d at 581 ); Reply Br. 19. To the extent Persion contends that inherency can only satisfy a claim limitation when all other limitations are taught in a single reference, that position is contrary to our prior recognition that "inherency may supply a missing claim limitation in an obviousness analysis" where the limitation at issue is "the natural result of the combination of prior art elements." PAR, 773 F.3d at 1194-1195 (emphasis added, internal quotations omitted). Here, the district court specifically found that Devane, together with Jain, the state of the prior art at the time of invention, and the Vicodin and Lortab labels, taught the combination of elements that inherently result in the claimed pharmacokinetic parameters. The district court found that a person of ordinary skill in the art would have been motivated, with reasonable expectation of success, to administer an unadjusted dose of the Devane formulation to hepatically impaired patients. There was also no dispute that the Devane formulation, which was identical to the Zohydro ER formulation described in the patents in suit, necessarily exhibited the claimed parameters under these conditions. Pernix, 323 F. Supp. 3d at 607 , 610 . In this context, the district court did not err by finding that the pharmacokinetic limitations of the asserted claims were inherent and added no patentable weight to the pharmacokinetic claims.
Ascertainment of the Difference Between Scope of the Prior Art and the Claims
(MPEP §2141.012)
Kadri et al. is silent with regard to the use of calcium sulfate as an ionic crosslinking agent instead utilizes calcium chloride for the oxidized alginate. This deficiency is cured by the teachings of Lee et al.
Lee et al. alginate is a biomaterial that has found numerous applications in biomedical science and engineering due to its favorable properties, including biocompatibility and ease of gelation. Alginate hydrogels have been particularly attractive in wound healing, drug delivery, and tissue engineering applications to date, as these gels retain structural similarity to the extracellular matrices in tissues and can be manipulated to play several critical roles. This review will provide a comprehensive overview of general properties of alginate and its hydrogels, their biomedical applications, and suggest new perspectives for future studies with these polymers (see abstract). The most common method to prepare hydrogels from an aqueous alginate solution is to combine the solution with ionic cross-linking agents, such as divalent cations (i.e., Ca2+). The divalent cations are believed to bind solely to guluronate blocks of the alginate chains, as the structure of the guluronate blocks allows a high degree of coordination of the divalent ions. The guluronate blocks of one polymer then form junctions with the guluronate blocks of adjacent polymer chains in what is termed the eggbox model of cross-linking, resulting in a gel structure (Fig. 4). Calcium chloride (CaCl2) is one of the most frequently used agents to ionically cross-link alginate. However, it typically leads to rapid and poorly controlled gelation due to its high solubility in aqueous solutions. One approach to slow and control gelation is to utilize a buffer containing phosphate (e.g., sodium hexametaphosphate), as phosphate groups in the buffer compete with carboxylate groups of alginate in the reaction with calcium ions, and retard gelation. Calcium sulfate (CaSO4) and calcium carbonate (CaCO3), due to their lower solubilities, can also slow the gelation rate and widen the working time for alginate gels. For example, an alginate solution can be mixed with CaCO3, which is not soluble in water at neutral pH. Glucono-δ-lactone is then added to the alginate/CaCO3 mixture in order to dissociate Ca2+ from the CaCO3 by lowering the pH. The released Ca2+ subsequently initiates the gelation of the alginate solution in a more gradual manner (see page 5).
Kadri et al. is silent with regard to 2-hyroxy-4 -(2-hydroxyethoxyl)-2-methylpropiophenone being the photocrosslinking agent and incorporating cells. These deficiencies are cured by the teachings of Alsberg et al.
Alsberg et al. teach in some embodiment, the liquid phase surrounding the coacervate micro and/or nanodroplets can be cross-linked so a hydrogel is formed with a plurality of the coacervate micro and/or nanodroplets suspended in a matrix of the hydrogel. Such crosslinks may be between the same or different constituents of the coacervate, and may involve bioactive agents or other materials incorporated therein. There are a number of agents and methods of using the foregoing that may be used to affect such crosslinking. In one embodiment, crosslinking may be affected by use of including a constituent in the coacervate that is photocrosslinkable. For example, the oxidized alginate or oxidized methacrylated alginate can be photocrosslinkable with UV light in the presence of photoinitiators to form a photocrosslinked hydrogel. The photoinitiator can include any photoinitiator that can initiate or induce polymerization or crosslinking of a constituent, such as the oxidized methacrylated alginate, of the coacervate. Examples of photoinitiators can include 2-hydroxy, -4'-(2-hydroxyethoxy)-2-methylpropiophenone, camphorquinone, benzoin methyl ether, 2-hydroxy-2-methyl-1-phenyl-1-propanone, diphenyl (2,4,6-trimethylbenzoyl)phosphine oxide, benzoin ethyl ether, benzophenone, 9,10-anthraquinone, ethyl-4-N, N-dimethylaminobenzoate, diphenyliodonium chloride and derivatives thereof. Other examples are presented in U.S. Pat. No. 5,858,746, which is herein incorporated by reference in its entirety. In addition, any photocrosslinkable constituent of a coacervate may be used as a primer or coupling agent to modify the exterior of the coacervate. For example, such primer or coupling agent may be used to react to enhance biocompatibility and to increase adhesion to cells, cell aggregates, tissues and synthetic materials (see paragraph 0050). These results demonstrate that long-term presentation of bioactive BMP-2 in the coacervate hydrogels enhances osteogenic differentiation of photoencapsulated stem cells and bone-related mineralization of the extracellular environment (paragraph 0101).  It must be known that Alsberg et al. is mainly cited to demonstrate and show the use of 2-hydroxy, -4'-(2-hydroxyethoxy)-2-methylpropiophenone as a photocroslinking agent.

Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious to a person of ordinary skill in the art at the time of the instant invention was filed to utilize calcium sulfate to crosslink the oxidized alginate chains because Lee et al teach in the preparation of alginate hydrogels one can crosslink utilizing calcium sulfate. One of ordinary skill in the art would have been motivated to utilize calcium sulfate to cross link alginate chains because Lee et al. teach that the most common method to prepare hydrogels from an aqueous alginate solution is to combine the solution with ionic cross-linking agents, such as divalent cations (i.e., Ca2+). The divalent cations are believed to bind solely to guluronate blocks of the alginate chains, as the structure of the guluronate blocks allows a high degree of coordination of the divalent ions. The guluronate blocks of one polymer then form junctions with the guluronate blocks of adjacent polymer chains in what is termed the eggbox model of cross-linking, resulting in a gel structure (Fig. 4). Calcium chloride (CaCl2) is one of the most frequently used agents to ionically cross-link alginate. However, it typically leads to rapid and poorly controlled gelation due to its high solubility in aqueous solutions. One approach to slow and control gelation is to utilize a buffer containing phosphate (e.g., sodium hexametaphosphate), as phosphate groups in the buffer compete with carboxylate groups of alginate in the reaction with calcium ions, and retard gelation. Calcium sulfate (CaSO4) and calcium carbonate (CaCO3), due to their lower solubilities, can also slow the gelation rate and widen the working time for alginate gels. For example, an alginate solution can be mixed with CaCO3, which is not soluble in water at neutral pH. Glucono-δ-lactone is then added to the alginate/CaCO3 mixture in order to dissociate Ca2+ from the CaCO3 by lowering the pH. The released Ca2+ subsequently initiates the gelation of the alginate solution in a more gradual manner (see page 5). An ordinary skilled artisan would have had a reasonable chance of success in combining the teachings Kadri et al. and Lee et al. because both references teach crosslinked alginate based hydrogels.
It would have been prima facie obvious to a person of ordinary skill in the art at the time of the instant invention was filed to utilize 2-hyroxy-4 -(2-hydroxyethoxyl)-2-methylpropiophenone to crosslink because Alsberg et al. teach in some embodiment, the liquid phase surrounding the coacervate micro and/or nanodroplets can be cross-linked so a hydrogel is formed with a plurality of the coacervate micro and/or nanodroplets suspended in a matrix of the hydrogel. Such crosslinks may be between the same or different constituents of the coacervate, and may involve bioactive agents or other materials incorporated therein. There are a number of agents and methods of using the foregoing that may be used to affect such crosslinking. In one embodiment, crosslinking may be affected by use of including a constituent in the coacervate that is photocrosslinkable. For example, the oxidized alginate or oxidized methacrylated alginate can be photocrosslinkable with UV light in the presence of photoinitiators to form a photocrosslinked hydrogel. The photoinitiator can include any photoinitiator that can initiate or induce polymerization or crosslinking of a constituent, such as the oxidized methacrylated alginate, of the coacervate. Examples of photoinitiators can include 2-hydroxy, -4'-(2-hydroxyethoxy)-2-methylpropiophenone, camphorquinone, benzoin methyl ether, 2-hydroxy-2-methyl-1-phenyl-1-propanone, diphenyl (2,4,6-trimethylbenzoyl)phosphine oxide, benzoin ethyl ether, benzophenone, 9,10-anthraquinone, ethyl-4-N, N-dimethylaminobenzoate, diphenyliodonium chloride and derivatives thereof. Other examples are presented in U.S. Pat. No. 5,858,746, which is herein incorporated by reference in its entirety. In addition, any photocrosslinkable constituent of a coacervate may be used as a primer or coupling agent to modify the exterior of the coacervate. For example, such primer or coupling agent may be used to react to enhance biocompatibility and to increase adhesion to cells, cell aggregates, tissues and synthetic materials (see paragraph 0050). One of ordinary skill in the art would have been motivated to add celly in the hydrogels of Kadri et al. because Alsberg et al. teach that these results demonstrate that long-term presentation of bioactive BMP-2 in the coacervate hydrogels enhances osteogenic differentiation of photoencapsulated stem cells and bone-related mineralization of the extracellular environment (paragraph 0101).  The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). Kadri et al. also teach that their hydrogel can be used for tissue generation as well.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Applicant’s arguments
Applicant argues Kadri et al. only provide that the "association between GelMA and alginate might be a promising matrix in tissue engineering," but that "the efficiency of the obtained IPN hydrogels should be evaluated for mouse or human cells and properties like cell attachment, adhesion and proliferation must be investigated," pg. 27883, left col. There is nothing in Kadri et al. that would suggest that the hydrogels therein could be subjected to repeated mechanical stimulation, let alone that hydrogels having a plurality of cells encapsulated therein would have enhanced cell proliferation and differentiation after mechanical stimulation as claimed. Lee et al. do not correct the deficiencies of Kadri et al. Regarding Alsberg et al. applicant argues as discussed in previous amendments, coacervate hydrogels as in Alsberg et al. are not interpenetrating polymer network (IPN) structured hydrogels including an interpenetrating network of crosslinked second natural polymer macromers as in the present invention since the methacrylated gelatin and oxidized alginate in Alsberg et al. are separated into different phases.
The above assertions are not found percussive because indeed Kadri et al. although used curcumin as a model molecule for delivery its IPN hydrogel are capable of delivering or encapsulating cells and providing the enhanced function as they are substantially identical to the claimed IPN hydrogels. The examiner also to remedy the deficiency of Kadri for not encapsulating cells have provided Alsberg et al. which teach the use of hydrogels encapsulating cells. Alsberg et al. do not necessarily have to teach IPN hydrogels to demonstrate the use of hydrogels for encapsulating cells. It would have been prima facie obvious to a person of ordinary skill in the art at the time of the instant invention was filed to utilize 2-hyroxy-4 -(2-hydroxyethoxyl)-2-methylpropiophenone to crosslink because Alsberg et al. teach in some embodiment, the liquid phase surrounding the coacervate micro and/or nanodroplets can be cross-linked so a hydrogel is formed with a plurality of the coacervate micro and/or nanodroplets suspended in a matrix of the hydrogel. Such crosslinks may be between the same or different constituents of the coacervate, and may involve bioactive agents or other materials incorporated therein. There are a number of agents and methods of using the foregoing that may be used to affect such crosslinking. In one embodiment, crosslinking may be affected by use of including a constituent in the coacervate that is photocrosslinkable. For example, the oxidized alginate or oxidized methacrylated alginate can be photocrosslinkable with UV light in the presence of photoinitiators to form a photocrosslinked hydrogel. The photoinitiator can include any photoinitiator that can initiate or induce polymerization or crosslinking of a constituent, such as the oxidized methacrylated alginate, of the coacervate. Examples of photoinitiators can include 2-hydroxy, -4'-(2-hydroxyethoxy)-2-methylpropiophenone, camphorquinone, benzoin methyl ether, 2-hydroxy-2-methyl-1-phenyl-1-propanone, diphenyl (2,4,6-trimethylbenzoyl)phosphine oxide, benzoin ethyl ether, benzophenone, 9,10-anthraquinone, ethyl-4-N, N-dimethylaminobenzoate, diphenyliodonium chloride and derivatives thereof. Other examples are presented in U.S. Pat. No. 5,858,746, which is herein incorporated by reference in its entirety. In addition, any photocrosslinkable constituent of a coacervate may be used as a primer or coupling agent to modify the exterior of the coacervate. For example, such primer or coupling agent may be used to react to enhance biocompatibility and to increase adhesion to cells, cell aggregates, tissues and synthetic materials (see paragraph 0050). One of ordinary skill in the art would have been motivated to add celly in the hydrogels of Kadri et al. because Alsberg et al. teach that these results demonstrate that long-term presentation of bioactive BMP-2 in the coacervate hydrogels enhances osteogenic differentiation of photoencapsulated stem cells and bone-related mineralization of the extracellular environment (paragraph 0101).  The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). Kadri et al. also teach that their hydrogel can be used for tissue generation as well.

The above assertions are not found persuasive because Applicant argues the compositions of claims 1 and 14 unexpectedly were able to be subjected to compressive mechanical stimulation, which resulted in enhanced cell proliferation and differentiation of the cells encapsulated therein. It is well settled that one may rebut a prima facie case of obviousness based on unexpected results by demonstrating that the claimed inventions exhibits some superior property or advantage that a person of ordinary skilled in the art would have found surprising or unexpected. P&G v. Teva Pharmaceuticals, 566 F.3d 989, 999 (Fed. Cir. 2009) (citing In re Soni, 54 F.3d 746, 750 (Fed. Cir. 1995)). The IPN structures of the instant claims showed subaerial unexpected properties such as mechanical properties and compressibility.
The above assertions are not found persuasive because any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (differences in sedative and anticholinergic effects between prior art and claimed antidepressants were not unexpected). In In re Waymouth, 499 F.2d 1273, 1276, 182 USPQ 290, 293 (CCPA 1974), the court held that unexpected results for a claimed range as compared with the range disclosed in the prior art had been shown by a demonstration of "a marked improvement, over the results achieved under other ratios, as to be classified as a difference in kind, rather than one of degree." Compare In re Wagner, 371 F.2d 877, 884, 152 USPQ 552, 560 (CCPA 1967) (differences in properties cannot be disregarded on the ground they are differences in degree rather than in kind); Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) ("we generally consider a discussion of results in terms of ‘differences in degree’ as compared to ‘differences in kind’ . . . to have very little meaning in a relevant legal sense"). Furthermore an affidavit or declaration under 37 CFR 1.132  must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979). In the instant case the closest prior art is Kadri et al. and there is no comparison data with Kadri et al. Furthermore, whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).
Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGABU KASSA whose telephone number is (571)270-5867. The examiner can normally be reached on 9 am-5 pm Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, David Blanchard can be reached on 571-272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIGABU KASSA/
Primary Examiner, Art Unit 1619